Citation Nr: 1101767	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant (claimant) attended an initial period of active 
duty for training from February 2, 1982 to July 13, 1982.  She 
thereafter served in the Army National Guard until December 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In a November 19, 2008, decision, the Board denied the appeal for 
service connection for PTSD.  The claimant appealed the November 
2008 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 memorandum decision, 
the Court vacated the Board's November 2008 decision, and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The appellant contends that she developed PTSD as the result of a 
pool accident in which she purportedly slipped on a diving board, 
hit the side of the pool, broke her tooth, injured her forehead, 
lips, and side of her face, and fell unconscious.

Following the Court's remand of the case to the Board, the 
appellant submitted an undated photograph (in both normal and 
close up views) she contends is of herself the day after the 
purported accident.  She alleges that the photograph shows that 
she had a swollen lip, and she points out that she is the only 
soldier in the photograph using a straw for her soda.

Accompanying the photograph was a VA form submitted by the 
appellant dated in December 2010, on which she marked a box 
indicating that she desired that the RO initially consider the 
evidence.  Given that the appellant expressly declined to waive 
her right to initial RO review of the evidence, the Board will 
remand the case.   38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should review the additional 
evidence submitted by the appellant and 
readjudicate the issue of service 
connection for PTSD.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the case, 
which should include all evidence added to 
the claims file since the June 2007 
statement of the case, and provide the 
appellant with an opportunity to respond. 

After the appellant has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

